Citation Nr: 1627160	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle/leg disability, claimed as residuals of a right ankle/leg fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case was previously before the Board in March 2012, January 2015 and November 2015 when it was remanded for additional development and consideration.  It now returns for appellate review, and as discussed below, the Board finds that there not been substantial compliance with the November 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, since the most recent February 2016 supplemental statement of the case issued for the claim on appeal, additional evidence was associated with the claims file in March 2016, to include private medical records.  Neither the Veteran nor his representative waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, as the issue on appeal is being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issue following completion of the actions requested in the Remand below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board in the November 2015 remand directives has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In pertinent part, the November 2015 Board remand directed that all necessary action to locate the Veteran's original paper claims files be undertaken, and to ensure that all volumes and documents have been associated with the Veteran's electronic claims file, including the service treatment records.  The November 2015 Board remanded noted that the Veteran's service treatment records had been previously referenced in decisions by the RO and the Board.  Moreover, the Board also notes the Veteran's 1967 separation examination was again cited in a February 2016 addendum VA medical opinion.  However, with respect to record before the Board, only two pages of service treatment records, with dates ranging from April 1965 to February 1966 were associated with the claims file in October 2014.  Such records did not include an enlistment examination or separation examination.  The Board recognizes that the pursuant to the November 2015 Board remand, a Personnel Information Exchange System (PIES) requested was initiated in January 2016, and the response received indicated all requested service records were shipped to the vendor for upload into the Veterans Benefits Management System (VBMS).  The Board acknowledges that the service treatment records may be of limited relevance, as evidence indicates the Veteran may not have a current right ankle and/or leg disability.  Nonetheless, as such were referenced by the February 2016 VA examiner, and as the record before the Board must be complete, a remand is warranted so that any such records may be obtained.

Additionally, as the Veteran's claim is remanded for another matter, the Board concludes another opportunity for the Veteran to provide private treatment records should be afforded to the Veteran.  For instance, in March 2016, the Veteran submitted private medical records dated in September 2015 from Dr. T. W, and the Board is unclear as to whether such records are complete.  The record also reflects medical treatment for other various medical providers, including October 2014 letters from W. O., a chiropractor and T. S., a massage therapist which referenced additional treatment.  Complete private treatment records should be obtained, to the extent possible.

Finally, updated VA treatment records should be obtained.  The record within Virtual VA reflects the Veteran most recently received VA treatment from the Northern Arizona VA Health Care System, in April 2015.  Thus, on remand, updated VA treatment records from the Northern Arizona VA Health Care System, to include all associate outpatient clinics, since April 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Contact any and all facilities which may be in possession of the service treatment records in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2015).  If the records are unavailable, document the attempts that were made to locate them, and explain in a memorandum why further attempts to locate or obtain these records would be futile.  The Veteran and his representative must be notified of the specific records that are unable to be obtained, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Obtain the Veteran's updated VA treatment records from the Northern Arizona VA Health Care System, to include all associated outpatient clinics, since April 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain records of treatment of the Veteran for a right leg and/or right ankle disability, not already of record, including from Dr. T. W, from W. O., a chiropractor and from T. S., a massage therapist.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



